CLD-197                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 22-1777
                                    ___________

                                  FRED MINOR,
                                                     Appellant

                                          v.

 MICHAEL D. OVERMYER, Superintendent for SCI Forest, being sued in his individ-
ual/official capacity; D. F. OBERLANDER, Deputy Superintendent for SCI Forest Facil-
               ity Management, being sued in his individual/official capacity;
  J. W. SAWTELLE, Deputy Superintendent for SCI Forest Centralized Services, being
 sued in his individual/official capacity; KERI MOORE, PA Department of Corrections
       SOIGA Grievance Examiner, being sued in her individual/official capacity;
DAVID KRAYNAK, Sergeant for SCI Frackville, being sued in his individual capacity;
  I. GUSTAFSON, PREA/Unit Manager for SCI Forest, being sued in his individual ca-
 pacity; E. IRELAND, Previous Corrections classification and program manager for SCI
                        Forest, being sued in her individual capacity
                       ______________________________________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                     (D.C. Civil Action No. 1:18-cv-00353-001)
                   District Judge: Honorable Susan Paradise Baxter
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  on July 14, 2022

              Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                            (Opinion filed: July 20, 2022)
                    ____________________________________
                                         OPINION*
                                        ___________

PER CURIAM

    Pennsylvania state prisoner Fred Minor appeals pro se from the District Court’s deci-

sion to grant summary judgment against him in this civil rights action that he filed pursu-

ant to 42 U.S.C. § 1983. For the reasons that follow, we will summarily affirm that judg-

ment.

                                              I.

    Minor is serving an 18-to-36-year prison sentence imposed against him in 2004. In

2016, the Pennsylvania Department of Corrections transferred him from the State Correc-

tional Institution at Frackville (“SCI-Frackville”) to the State Correctional Institution at

Forest (“SCI-Forest”). “At the time of his transfer, Minor was on administrative custody

status, meaning he had fewer privileges than other inmates and was housed under more

restrictive conditions.” Mag. J. Report 2. When Minor arrived at SCI-Forest on June 30,

2016, his administrative-custody status was continued. As a result, he was placed in SCI-

Forest’s restricted housing unit (“RHU”).

    On July 7, 2016, SCI-Forest’s Program Review Committee (“PRC”) met with him to

discuss his custody status. The PRC’s written report for that meeting indicated that Mi-

nor had been transferred from SCI-Frackville to SCI-Forest after he assaulted a staff

member. The PRC recommended that Minor be moved from SCI-Forest’s RHU to its



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
“Step-Down Unit” (“SDU”), the latter of which is a sub-unit within the prison’s general-

population unit. The SDU program is a three-phase program designed “to reinforce pro-

social and positive behaviors for inmates transitioning from [Disciplinary Custody] status

back to general population.” Dist. Ct. Docket # 53-6, at 3. When an inmate begins the

program, certain privileges are limited. See id. at 3–4. Once the inmate completes a

phase of the program, he “steps down” to the next phase and receives additional privi-

leges. See id. at 4-5. After completing the program, an inmate is discharged from the

SDU to a general-population unit with no restrictions. See Dist. Ct. Docket # 53-4, at 2;

Dist. Ct. Docket # 53-6, at 4, 6.

    Per the PRC’s recommendation, Minor was placed in the SDU. In the months that

followed, he filed a few grievances related to that placement and/or the conditions in the

SDU; each of those grievances was denied. On November 3, 2016, the SDU’s unit man-

ager, Ian Gustafson, issued an “Other Report,” stating that Minor was being placed in ad-

ministrative custody pending PRC review for “refusing to participate in SDU groups.”

Dist. Ct. Docket # 53-7. The same day, Minor was moved to the RHU. He remained in

the RHU until December 2, 2016, the day after the PRC recommended his release to

“General Population.” Dist. Ct. Docket # 53-8.

    Minor subsequently filed this pro se civil rights action in the District Court against

Gustafson, SCI-Forest’s superintendent (Overmyer), three members of the PRC (Ober-

lander, Sawtelle, and Ireland),1 and a grievance officer (Moore), raising several


1
 Sawtelle was a member of the PRC when it made its July 7, 2016 recommendation to
place Minor in the SDU. Ireland was a member of the PRC when it made its December
                                              3
constitutional claims related to Minor’s time in the SDU and his second stint in the

RHU.2 The defendants eventually moved for summary judgment, which Minor opposed.

A United States Magistrate Judge then issued a report recommending that the District

Court grant the defendants’ motion. On March 31, 2022, the District Court, over Minor’s

objections, adopted the report and granted summary judgment in favor of the defendants.

This timely appeal followed.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s grant of summary judgment under a plenary standard, see Barna v.

Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 141 (3d Cir. 2017), and we

may summarily affirm that judgment if this appeal fails to present a substantial question,

see 3d Cir. I.O.P. 10.6. Summary judgment is appropriate when the movants “show[ ]

that there is no genuine dispute as to any material fact and the movant[s] [are] entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Although the non-movant’s evi-

dence “is to be believed, and all justifiable inferences are to be drawn in his favor in de-

termining whether a genuine factual question exists,” summary judgment should be

granted “unless there is sufficient evidence for a jury to reasonably find for the non-

movant.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 826 (3d Cir. 2011) (internal



1, 2016 recommendation to move Minor from the RHU to “General Population.” Ober-
lander was a member of the PRC on both of those occasions.
2
 The complaint also named a prison official from SCI-Frackville (Kraynak) as a defend-
ant, but Minor later voluntarily dismissed his claims against that defendant.
                                              4
quotation marks omitted).

                                             III.

    The Magistrate Judge’s analysis in support of his recommendation, which the District

Court adopted, proceeded as follows. First, the Magistrate Judge determined that all of

Minor’s conditions-of-confinement claims, all of his other claims against Overmyer and

Moore, and all but one of his other claims against Ireland failed “because the record does

not support their personal involvement in any actionable conduct alleged by Minor.”

Mag. J. Report 9; see Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (explaining

that an individual defendant in a civil-rights action “must have personal involvement in

the alleged wrongdoing” (citation to quoted case omitted)). Second, the Magistrate Judge

determined that Minor’s due process claims lacked merit. In making this determination,

the Magistrate Judge stated, inter alia, that a liberty interest protected by the Due Process

Clause was not implicated by Minor’s initial placement in the SDU, his subsequent trans-

fer to the RHU for about a month, or his return to “General Population.” See Fantone v.

Latini, 780 F.3d 184, 189 (3d Cir. 2015) (explaining that Sandin v. Conner, 515 U.S. 472

(1995), “provides that an inmate’s liberty interests generally will be limited to freedom

from restraint imposing ‘atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life’ ” (quoting Sandin, 515 U.S. at 484)); Griffin v. Vaughn,

112 F.3d 703, 706–08 (3d Cir. 1997) (concluding that 15-month confinement in adminis-

trative custody was not an atypical and significant hardship).3


3
  The Magistrate Judge appeared to interpret the phrase “General Population” as referring
to the SDU. See Mag. J. Report 14. To the extent that the PRC was actually
                                              5
   Lastly, the Magistrate Judge considered Minor’s two retaliation claims that had met

the personal-involvement requirement for § 1983 claims. Minor’s first retaliation claim

alleged that Oberlander and Sawtelle, as members of the PRC, had recommended placing

him in the SDU in retaliation for a then-pending lawsuit that Minor had filed against

prison officials at SCI-Frackville. Minor’s second retaliation claim alleged that Gus-

tafson had issued his “Other Report” in retaliation for Minor’s filing grievances. In re-

jecting these claims, the Magistrate Judge concluded, inter alia, that “even if Minor had

presented prima facie evidence against any of these three Defendants, they have demon-

strated that they would have taken the same actions absent any alleged retaliatory mo-

tive.” Mag. J. Report 17; see Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259,

267 (3d Cir. 2007) (“A defendant may defeat the claim of retaliation by showing that it

would have taken the same action even if the plaintiff had not engaged in the protected

activity.”).

   We have nothing more to add to the Magistrate Judge’s careful and cogent analysis.

For substantially the reasons set forth in the Magistrate Judge’s report, which the District

Court adopted, we see no reason to disturb the District Court’s grant of summary judg-

ment in favor of the defendants. Because this appeal does not present a substantial ques-

tion, we will summarily affirm the District Court’s judgment.




recommending that Minor be moved to a non-SDU general-population unit—an even less
restrictive placement than the SDU—the Magistrate Judge’s no-liberty-interest determi-
nation would have been appropriate in that situation, too.
                                             6